Case 8:18-cv-00259-PWG Document 25-1 Filed 08/05/19 “Exo

Case 8:18-cv-00259-PWG Document 20-4 Filed 07/23/19 Page 2 of 2

Agreement, China Golden Spring was paid HKD$56,114,857.35 (approximately $7,177,000
United States dollars) by ACA. As a result of my services pursuant to the Consulting
Agreement, I received distributions in excess of $500,000 from China Golden Spring.

4. I was told by ACA that it was aware of various internet posts authored by
Hongkuan Li (“Li”) about me. The person at ACA who told me these things asked to remain
anonymous for fear of retaliation by the Chinese Communist Party. These posts accused me of
extreme and improper conduct. Li made these and similar statements through Twitter and his
YouTube channel. _

5. ACA also informed me that it terminated the Consulting Agreement because of the
company’s fears that continuing its relationship with China Golden Spring would result in a loss
of clients and future business. I was further told that ACA’s fears were the result of Hongkuan
Li’s defamatory internet posts. | |

6. Between the termination of the Consulting Agreement and today, I have lost
income in excess of $500,000. In addition, I had the reasonable expectation of future income
pursuant to the Consulting Agreement.

7. This document was translated and read to me verbatim.

File
